Case 1:19-cv-11600-DJC Document 80-1 Filed 05/21/21 Page 1 of 7




                EXHIBIT A
           Case 1:19-cv-11600-DJC Document 80-1 Filed 05/21/21 Page 2 of 7


Rithika Kulathila                                                                              One Financial Center
617 210 6874                                                                                    Boston, MA 02111
rkulathila@mintz.com                                                                                  617 542 6000
                                                                                                        mintz.com




April 2, 2021

VIA E-MAIL

Ian B. Brooks
The McDermott Building
500 North Capitol Street, NW
Washington, DC 20001-1531

Re:      Solta Medical, Inc. v. Lumenis, Inc. et al., No. 1-19-cv-11600 (D. Mass.).

Dear Ian:

      This letter addresses the concerns raised in your March 17, 2021 letter and also the
numerous discovery issues disputed by the parties over the past several months.

   I.    Solta Interrogatory Nos. 6, 9 & 10 and Request Nos. 22, 26, 30, 32, 33, 35-38, 41, 42,
         43, 44, 45, 65, 75, 76 and 77

        Solta mischaracterizes Lumenis’s supplemental interrogatory responses. First, Lumenis
supplemented its responses to Interrogatory Nos. 3 and 10 on January 7, 2021. Second, Lumenis
objected to Interrogatory No. 6 on November 6, 2020, notably that the deadline for such a response
is already set by the court’s local rules. Please explain why you think Solta is entitled to a response
before the date as set by the Court. Third, with respect to Interrogatory No. 9, Solta has not
explained why identification of “each customer of any Accused Product” and “the number of each
Accused Product such customer acquired,” is relevant to its inducement claim. Solta’s request is
overly broad and not proportional to the needs of the case. See Indacon, Inc. v. Facebook, Inc.,
No. SA-10-CA-966-OLG, 2012 WL 12538968, at *9 (W.D. Tex. Feb. 14, 2012) (“However,
Interrogatory 14 seeks information pertaining to the identity of every ‘customer[ ], individual[ ],
or entit[y] to whom sales have been made or from whom revenues and/or profits have been
generated or earned in connection with the Accused Products.’ In addition to being overbroad, this
interrogatory does not appear to be reasonably calculated to lead to the discovery of admissible
evidence.” (citation omitted)). Lumenis is willing to meet and confer on the scope of the
Interrogatory and how the Interrogatory relates to Solta’s inducement allegation. Fourth, Lumenis
intends to supplement its response to Interrogatory No. 10 to provide sales data, accordingly.

        With respect to Request Nos. 22, 26, 30, 32, 33, 35-38, 41-45, 65 and 75-77, Lumenis
objected to the requests as overly broad since the requests were not limited to a relevant time
period, and were unduly burdensome in scope. That said, Lumenis is willing to meet and confer
on the scope of these requests.



   BOSTON       LONDON   LOS ANGELES        NEW YORK         SAN DIEGO         SAN FRANCISCO     WASHINGTON
                               MINTZ, LEVIN, COHN, FERRIS, GLOVSKY AND POPEO, P.C.
          Case 1:19-cv-11600-DJC Document 80-1 Filed 05/21/21 Page 3 of 7


MINTZ

Ian B. Brooks
April 2, 2021
Page 2




 II.     Solta Request Nos. 4 and 5

        With respect to samples, Solta mischaracterizes the dispute. Initially, Solta asked “whether
Lumenis will ship the samples to McDermott’s Washington, DC office.” Lumenis then responded
on September 21, 2020 that “[w]e will be able to host the inspection in our Boston office” and
asked Solta to “identify some potential dates in October and November [2020] that would work
for your team for the inspection[.] Once we have the dates, we will finalize the details.” Later that
day, Solta responded to Lumenis’ proposal by stating that “MWE has an office in Boston. Are
you able to make the samples available to us there?” Shortly thereafter, on September 23, 2020
Lumenis responded by asking, “What potential dates work for your team for the inspection? We
need some lead time to ensure that the samples are available.” Solta requested that samples be
produced at your office in Boston and provided no authority or reasoning as to why Lumenis must
make its products available for inspection outside of its possession, custody and control contrary
to the Federal Rules of Civil Procedure, and why Solta is unable to inspect these devices at the
Mintz Boston office.

    As Lumenis previously stated on October 12, 2020:

                Lumenis has agreed to make samples available to Solta for
                inspection and will allow Solta to inspect the samples in private. See
                Ramos v. Carter Exp., 292 F.R.D. 406, 411 (S.D. Tex. 2013)
                (denying Defendant’s request to send samples to a place of
                Defendant’s choosing). Solta has identified no reason that it cannot
                inspect and perform any tests that need to be performed at Mintz’
                office. In particular, Mintz has developed Covid 19 procedures for
                allowing third parties to enter its offices. The only requirement we
                have for the inspection is that to the extent Solta intends to test the
                operation of the products, we ask that Solta identify the individual
                who will be conducting the tests and what experience they have with
                the accused systems. This is for Solta’s own safety as these products
                are dangerous.

        Solta simply responded that “[w]e are looking into what we can do regarding inspection of
samples, but in light of current restrictions in Massachusetts for out-of-state travelers, we are
unable to confirm a timeline for inspection at this time” on October 20, 2020. Solta then waited
approximately three months to raise this request again on January 19, 2021. However, this time
Solta demanded samples not only be sent to an MWE office (despite seemingly acquiescing to a
review at Mintz’ office), but that the samples be sent to Washington D.C. Then, less than a week
later, on January 25, 2021, Solta once again pivoted and requested Lumenis to send samples to a
Solta facility in Bothell, Washington state. The foregoing clearly demonstrates you have received
responses to your past correspondence, and that any failure to iron out the details involved in
providing samples is the result of Solta’s ever-changing position on such details.
          Case 1:19-cv-11600-DJC Document 80-1 Filed 05/21/21 Page 4 of 7


MINTZ

Ian B. Brooks
April 2, 2021
Page 3




        Lumenis nevertheless remains willing to make samples of the accused products available
for inspection in accordance with the Federal Rules of Civil Procedure, not in accordance with
Solta’s preferences. We have informed you that the logistics of making the products available are
far from simple. Any product that is made available for inspection will be one that is out in the
field. As you know, Solta has the option to order and purchase its own samples of these products,
but has refused to do so. Accordingly, should Solta indeed wish to inspect the accused products, it
will be on Lumenis’ terms and as they can be made available. We suggest the parties meet-and-
confer regarding any further details.

III.     Solta Request No. 31

        With respect to source code, this is not the first time that Solta has been made aware that
Lumenis objected to producing source code. Solta has been aware of Lumenis’ objection to
providing source code since at least November 6, 2020 and did not follow-up on the matter.
Instead, on January 19, 2021, Solta demanded that “in light of Lumenis’s Preliminary Non-
Infringement Contentions,” which were served on September 8, 2020, Lumenis must produce
source code for each Accused Product.

         As Lumenis previously stated, production of source code is unduly burdensome. Your prior
conjecture that “it should be available at the push of a button” only demonstrates a lack of
knowledge of the technology. Moreover, Lumenis’ extensive production of technical documents
and drawings for each Accused Product alleviated the need for source code.1 On January 27, 2021,
in light of FRCP 26(b)(1)’s requirement of proportionality and “whether the burden or expense of
the proposed discovery outweighs its likely benefit,” Lumenis requested that Solta provide an
explanation as to why these technical documents are insufficient and why source code is necessary.
To date, Solta has not provided a reason, suggesting that it in fact does not have one.

       Regardless, and for your information, Solta ignores the enormous cost and burden of
producing source code, particularly located overseas and during a global pandemic. First, Lumenis
personnel must review, analyze and pull the associated source code for each of the UltraPulse,
AcuPulse and ResurFx products. Second, Lumenis personnel must review the code from the
relevant period to ensure all the code regarding the functionality of the UltraPulse, AcuPulse and
ResurFx has been located. Third, once the review of the source code is through, Lumenis personnel
must put the source code on a computer by having the code for each product professionally loaded
onto a computer in Israel. Fourth, the computer in Israel must be shipped to the United States in
compliance with Israeli law, which may include undergoing further review and restrictions as
encryption source code is often export controlled. Fifth, once the computer is finally able to be
shipped to Mintz, a Mintz employee must be present in the office to receive the computer and

1
 While Solta previously complained that Lumenis’s additional technical production runs afoul of
Local Rule 16.6(d)(4)(A), Solta must know that the Local Rule requires a production of
“[technical] [d]ocument sufficient to show” the operation of the accused products and not a
completed production of technical documents.
          Case 1:19-cv-11600-DJC Document 80-1 Filed 05/21/21 Page 5 of 7


MINTZ

Ian B. Brooks
April 2, 2021
Page 4




procure additional licenses necessary for the review tools. And of course, all of this must occur
under the circumstances of COVID-19 and fully-remote workplaces.

         The Protective Order also expressly states that “the Source Code Computer(s) may only be
located in a secured room (“Source Code Room”) at the offices of the Producing Party’s lead
outside counsel [...],” which in this case would be Mintz’s Boston office. As Solta recognized, the
Protective Order “allows for the source code to be provided at the offices of the producing party
‘or at some other mutually agreeable location.’” McDermott’s Washington, D.C. office was never
a “mutually agreeable location” as Lumenis objected to the production of source code to begin
with on November 6, 2020. While Solta “ha[s] found this approach workable in other cases, and I
propose[d] it here,” this approach does not comply with the Protective Order in this case. Nor does
the Protective Order address remote source code review.

IV.      Lumenis Request Nos. 1–5, 7, 10–13, 15–17, 23–24, 26, 35–37, 39, 41, 42, 55, 56, 61,
         63–65, 69, 70, 72, 78–83, 86, 89 and 91

        Solta failed to produce documents responsive to Request Nos. 1-5, 7, 10-13, 15-17, 23, 24,
26, 35, 39, 41, 42, 64, 65, 69, 70, 72, 78-83, 86, 89 and 91, relating to Solta’s corporate
organization, patent validity, other legal proceedings, document retention and organization, and
various other subjects necessary for Lumenis’s defenses. Solta stated it “will conduct a reasonable
search for and, to the extent located, will produce relevant, non-privileged responsive documents.”
Solta has not produced documents responsive to these Requests. Solta’s “larger production” in
February indeed related primarily to advertising and promotional materials for Solta’s products
and services, and journal articles about Solta’s products. Solta should therefore promptly produce
documents responsive to these Requests.

       With respect to Request No. 35, Solta has still not produced its agreement with Sciton, Inc.
as cited to in Solta’s response to Interrogatory No. 9. Solta should produce this license
immediately. Understanding that you were litigation counsel for Solta in this matter, you clearly
have access to this agreement and are continuing to intentionally withhold it. We intend to discuss
why this has not yet been produced at the parties’ meet-and-confer and finalize this dispute for
Court invention if Solta refuses to produce this agreement by the end of next week.

 V.      Lumenis Request Nos. 38, 59, 87 and 90

    In your January 29, 2021 letter, you agreed to produce “license agreements involving the
Asserted Patents” to Lumenis in “due course” with respect to Request Nos. 38 and 59. But for
documents relating to these Requests, namely “royalties for technologies or patents related to laser
treatment products and/or technologies,” Solta stated that it will not produce documents because
“they are not relevant to any claim or defense and proportional to the needs of the case, overly
broad, and unduly burdensome, and Solta is unaware of any bases for needing to search for and
produce additional documents.” But Solta contends that it is entitled to a royalty based on Lumenis’
alleged infringement. Therefore, comparable agreements and documents relating to the patents and
          Case 1:19-cv-11600-DJC Document 80-1 Filed 05/21/21 Page 6 of 7


MINTZ

Ian B. Brooks
April 2, 2021
Page 5




technology are relevant in determining the appropriate royalty rate. Additionally, Solta’s reliance
on Willemijn Houdstermaatschaapij BV v. Apollo Computer Inc., 707 F. Supp. 1429, 1441 (D.
Del. 1989) is misplaced as the interrogatory in that case was far broader than Lumenis’s Requests
here, as it concerned “all patents and patent applications owned by defendant, as well as all licenses
it has purchased or issued” whereas Lumenis limited its requested to “technologies or patents
related to laser treatment products and/or technologies,” as Solta noted in its letter.

    You also stated that Solta will not produce documents in response to Request Nos. 87 and 90
because they concern “patents and patent families that are not at issue in this litigation.” Request
No. 87 properly seeks “license agreements, settlement agreements, covenants not to sue, and
negotiations regarding the same, relating to technology and/or one or more patents which were
part of the Fractional Technology Open Patent Program,” and Request No. 90 properly seeks
“income or value received by or paid by Plaintiff concerning any patents or patent families that
comprised the Fractional Technology Open Patent Program.” These documents are relevant
because Solta contends that it is entitled to a reasonable royalty. Indeed, comparable agreements
and documents relating to the patents and technology is relevant in determining the appropriate
royalty rate. Solta should therefore promptly produce documents responsive to these Requests.

VI.      Lumenis Request Nos. 48, 49, 53, 60, 73 and 74

     You also stated in your January 29, 2021 letter that Solta will not produce documents relevant
to Request Nos. 48, 49, 53, 60, 73 and 74 because these documents relate to “Solta’s products,
which are not at issue in this litigation.” Yet Solta contends that it is entitled to lost profits based
on Lumenis’ alleged infringement. Therefore, documents relating to Solta’s products are relevant
to Solta’s lost profits damages theory. Solta’s reliance on Funai Elec. Co. v. Orion Elec. Co. is
inapposite as the document requests there concerned “communications between Funai and Orion,
. . . and between Funai and any third-party ‘pertaining to Orion or any Orion product’” that
included communications relating to products that did not have the VCR components relating to
the asserted patents. Solta should promptly produce documents responsive to these Requests.

VII.     Lumenis Interrogatory Nos. 6, 8 and 9

     Solta has yet to supplement its response to Interrogatory No. 6 regarding whether its products
practice the asserted patents. This information is highly relevant to at least the parties’ damages
claims and defenses, and it belies reason that Solta does not know whether it practices its own
patents. Surely it knows and is improperly withholding this information. Solta should supplement
its response without delay. Solta has also failed to supplement its responses to Interrogatory Nos.
8 and 9. These interrogatories are also highly relevant to the parties’ damages claims and defenses.
Solta should supplement its responses immediately.

                                           *       *       *
          Case 1:19-cv-11600-DJC Document 80-1 Filed 05/21/21 Page 7 of 7


MINTZ

Ian B. Brooks
April 2, 2021
Page 6




        We look forward to your prompt attention to our above concerns and to our receipt of
Plaintiff’s positions regarding the same. We also remain willing and available to meet-and-confer
in good faith regarding any and all of the above issues and currently can be available on Tuesday,
April 6, 2021 and Thursday, April 8, 2021.

                                                                   Respectfully submitted,

                                                                   /s/ Rithika Kulathila

                                                                   Rithika Kulathila
